DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “a first reflector spaced from a distal end of the optical fibre portion and a second reflector at the distal end; each optical fibre portion comprises a sensor provided at the respective distal end of the optical fibre portion”.
There is insufficient antecedent basis for “the respective distal end”.  It is unclear is the claim refers to the same distal end.  
For the purposes of examination, it is assumed the claim refers to different distal ends.  From applicant’s Fig. 5c, for example, fiber portion 112 has a left distal end, with a reflector, and a right distal end, with a reflector, and a reflector between.
The term "wherein two or more of the sensors are similar" in claim 34 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification at paragraph [0014], references to applicant’s PGP, describes “similar” as “e.g. of similar construction”.  However, paragraph [0069] describes similar as “e.g. constructed in the same manner, such that the distances between corresponding second and third reflectors 132, 140 are substantially the same when the same value of the measurement property is being sensed.”  It is unclear if the sensors must be of the same construction or “similar” construction, and the breadth of “similar construction” is indefinite because it is unclear from the specification what applicant intended to cover by the recitation of "similar construction”.  MPEP 2173.05(b) Sec. III. C.
Claims 32-50 are rejected based on their dependency on claim 31.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-35, 37, 38, and 40 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Grattan et al. (US 2005/0111793), hereinafter “Grattan”.
Regarding claim 31, Grattan discloses a fibre optic sensing device (Abstract, Figs. 3, 4) comprising:
a plurality of optical fibre portions (Fig. 4, ref 49, portions A, B, C, paragraph [0036]), wherein:
each optical fibre portion is arranged to receive laser light from a common laser (ref 47) and reflect the laser light to a common detector (ref 57, paragraph [0036]);
each optical fibre portion (Fig. 3, Zone A, B, C) comprises a first reflector (refs 31, 37, 43) spaced from a distal end of the optical fibre portion and a second reflector at the distal end (refs 29, 35, 41);
each optical fibre portion comprises a sensor provided at the respective distal end of the optical fibre portion, the sensor comprising a third reflector (refs 33, 39, 45); and
a distance between the first and second reflectors is different for each of the optical fibre portions (paragraphs [0027], [0031]).
Regarding claim 32
Regarding claim 33, Grannan discloses wherein the physical property is one or more of dimension, refractive index, and absorption (paragraphs [0002]-[0003]).
Regarding claim 34, Grannan discloses wherein two or more of the sensors are similar (paragraph [0034]).
Regarding claim 35, Grannan discloses wherein the first reflector comprises a Bragg grating (paragraph [0034]).
Regarding claim 37, Grannan discloses wherein the sensors are displacement or vibrations sensors, pressure sensors, temperature sensors, or magnetic field sensors (paragraph [0012]).
Regarding claim 38, Grannan discloses wherein the optical fibre portions are arranged in series with one another (Fig. 4).
Regarding claim 40, Grannan discloses wherein the sensing device further comprises an optical fibre configured to supply the laser light to the optical fibre portions (ref 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Grattan as applied to claim 31 above, and further in view of Chavez et al. (US 2015/0268216), hereinafter “Chavez”.
Regarding claim 36, Grattan is silent regarding wherein the second reflector comprises a fibre end surface of the optical fibre portion.
However, Chavez teaches a fiber sensor (abstract) including wherein the second reflector comprises a fibre end surface of the optical fibre portion (paragraph [0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Grattan with the teaching of Chavez by including wherein the second reflector comprises a fibre end surface of the optical fibre portion in order to detect an external force acting on the fiber. 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Grattan as applied to claim 31 above, and further in view of Waagard et al. (GB 2406166A), cited in IDS, hereinafter “Waagard”.
Regarding claim 39, Grattan is silent regarding wherein the optical fibre portions are arranged in parallel with one another.
However, Waagard teaches a fiber optical sensor (abstract) including wherein the optical fibre portions are arranged in parallel with one another (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Grattan with the teaching of Waagard by including wherein the optical fibre portions are arranged in parallel with one another as Waagard teaches that fiber sensors can alternatively be configured to be in series, as in Grattan, or in parallel, as a matter of design choice, depending on if the location to be monitored is wider or longer.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Grattan as applied to claims 31 and 40 above, and further in view of Fevrier et al. (US 4763009), hereinafter “Fevrier”.
Regarding claim 41, Grattan is silent regarding wherein one, more than one, or each of the optical fibre portions branch from the optical fibre.
However, Fevrier teaches a fiber optical sensor (abstract) including wherein one, more than one, or each of the optical fibre portions branch from the optical fibre (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Grattan with the teaching of .
Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Grattan as applied to claim 31 above, and further in view of Fevrier et al. (US 4763009), hereinafter “Fevrier”.
Regarding claim 42, Grattan is silent regarding wherein one or more of the optical fibre portions branch from others of the optical fibre portions.
However, Fevrier teaches a fiber optical sensor (abstract) including wherein one or more of the optical fibre portions branch from others of the optical fibre portions (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Grattan with the teaching of Fevrier by including wherein one or more of the optical fibre portions branch from others of the optical fibre portions as Fevrier teaches that fiber sensors can alternatively be configured to be in series, as in Grattan, or in branched, as a matter of design choice, depending on if the location to be monitored is wider or longer.
Regarding claim 43
However, Fevrier teaches a fiber optical sensor (abstract) including wherein the optical fibre comprises one or more branch points, such that the optical fibre comprises a plurality of branches extending to a plurality of distal ends of the optical fibre respectively, and wherein one or more of the optical fibre portions are coupled to the optical fibre at the distal ends (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Grattan with the teaching of Fevrier by including wherein the optical fibre comprises one or more branch points, such that the optical fibre comprises a plurality of branches extending to a plurality of distal ends of the optical fibre respectively, and wherein one or more of the optical fibre portions are coupled to the optical fibre at the distal ends as Fevrier teaches that fiber sensors can alternatively be configured to be in series, as in Grattan, or in branched, as a matter of design choice, depending on if the location to be monitored is wider or longer.
Regarding claim 44, Grattan is silent regarding wherein the optical fibre branches into two branches at each of the branch points.
However, Fevrier teaches a fiber optical sensor (abstract) including wherein the optical fibre branches into two branches at each of the branch points (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Grattan with the teaching of Fevrier by including wherein the optical fibre branches into two branches at each of the branch points in order to have the final branch split.
Regarding claim 45, Grattan is silent regarding wherein one or more of the optical fibre portions branch from the optical fibre at different points along the length of the optical fibre.
However, Fevrier teaches a fiber optical sensor (abstract) including wherein one or more of the optical fibre portions branch from the optical fibre at different points along the length of the optical fibre (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Grattan with the teaching of Fevrier by including wherein one or more of the optical fibre portions branch from the optical fibre at different points along the length of the optical fibre, as a matter of design choice, depending on the configuration of the location to be monitored.
Claims 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Grattan as applied to claim 31 above, and further in view of Hadley et al. (US 2005/0232531), hereinafter “Hadley”.
Regarding claim 46, Grattan teaches a laser (ref 47) and a fibre optic sensing device according to claim 31 (supra) but is silent regarding an optical interferometry system.
However, Hadley teaches a fiber optical sensor (abstract) including an optical interferometry system (Fig. 1, paragraph [0075]-[0076]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Grattan with the teaching of Hadley by including an optical interferometry system as light transmitted through each filter will exhibit strong interference, and using the sensors in an interferometer will allow a stronger signal, giving better results.
Regarding claim 47, Grattan is silent regarding wherein the system further comprises a modulator configured to apply optical frequency modulation to the laser.
However, Hadley teaches a fiber optical sensor (abstract) wherein the system further comprises a modulator configured to apply optical frequency modulation to the laser (Fig. 5, ref 12, paragraph [0087]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Grattan with the teaching of Hadley by including wherein the system further comprises a modulator configured to apply optical frequency modulation to the laser in order to perform measurements for each pulse, and average the successive pulses (paragraph [0102]).
Regarding claim 48, Grattan is silent regarding wherein the optical interferometry system is configured as a self-referencing interferometry system.
However, Hadley teaches a fiber optical sensor (abstract) wherein the optical interferometry system is configured as a self-referencing interferometry system (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Grattan with the teaching of Hadley by including wherein the optical interferometry system is configured as a self-referencing interferometry system as light transmitted through each filter will exhibit strong interference, and using the sensors in an interferometer will allow a stronger signal, giving better results.
Regarding claim 49, Grattan teaches wherein the system further comprises a common detector (ref 57, paragraph [0037]) configured to receive an interferometric signal from the optical fibre portions (Hadley teaches the interferometry system, supra).
Regarding claim 50, Grattan teaches wherein the system further comprises a controller configured to process a signal using a range-resolved interferometry technique (ref 63, paragraph [0037]). Hadley teaches the interferometric signal, supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877